12‐3779‐ag
Doe v. Holder

                                 In the
                United States Court of Appeals
                      For the Second Circuit
                                ________

                             No. 12‐3779‐ag

                               JOHN DOE,
                                Petitioner,

                                    v.

           ERIC H. HOLDER, Jr., United States Attorney General,
                                Respondent.
                                 ________

      Petition for review from the Board of Immigration Appeals.
                                ________

                         ARGUED: MAY 29, 2014
                        DECIDED: AUGUST 19, 2014
                               ________

        Before: PARKER, LIVINGSTON, and DRONEY, Circuit Judges.
                               ________


      In this petition for review of a Board of Immigration Appeals
(“BIA”)  decision,  we  consider  whether  the  protection  of  witnesses
provisions of the United Nations Convention Against Transnational
Organized Crime (“CATOC”) are self‐executing.  We hold that those
provisions  are  not  self‐executing.    Accordingly,  the  petition  for
review is DENIED.
2                                                               No. 12‐3779‐ag




                                          ________

                           WHITNEY W. ELLIOTT, Newark, New Jersey, for
                           John Doe.

                           JESSICA A. DAWGERT, Trial Attorney (Stuart F.
                           Delery, Acting Assistant Attorney General, Leslie
                           McKay, Assistant Director, Margot L. Carter, Trial
                           Attorney, on the brief), Office of Immigration
                           Litigation, Civil Division, United States
                           Department of Justice, Washington, D.C., for Eric
                           H. Holder, Jr., United States Attorney General.

                                          ________



BARRINGTON D. PARKER, Circuit Judge:

           In this petition for review of a Board of Immigration Appeals
(“BIA”)  decision,  we  consider  whether  the  protection  of  witnesses
provisions of the United Nations Convention Against Transnational
Organized  Crime,  opened  for  signature  Dec.  12,  2000,  T.I.A.S.  13127,
2225  U.N.T.S.  209  (“CATOC”)1  are  self‐executing.    We  hold  that
those provisions are not self‐executing.  Accordingly, the petition for
review is DENIED.




    1
         The CATOC is a treaty signed and ratified by the United States.  
3                                                               No. 12‐3779‐ag




                                    I. BACKGROUND

         Petitioner,  John  Doe,  a  native  and  citizen  of  Ghana,  was  a
lawful  permanent  resident  of  the  United  States  when  he  was
arrested after admitting he expected to receive a package addressed
to him that contained a quantity of heroin.  Following his arrest, Doe
admitted  to  participating  in  an  international  drug  smuggling  ring. 
Doe cooperated with federal agents to arrange a controlled delivery
of  the  heroin  to  another  individual  in  this  country.    The  controlled
delivery  led  to  the  arrest  of  one  of  the  individuals  who  had  hired
Doe to receive the heroin.  That individual was ultimately convicted
and imprisoned.

         Doe pled guilty to an information including a count related to
his  heroin  smuggling  activities.    The  Department  of  Homeland
Security issued a Notice to Appear, alleging that Doe was removable
from  the  United  States  based  on  his  conviction  for  an  aggravated
felony  and  controlled  substance  offense.    Doe’s  attorney  inquired
about  an  S  visa,2  available  to  certain  non‐citizens  who  assist  with

    2
        An  “S  visa”  refers  to  the  nonimmigrant  classification  for  aliens  who  cooperate  in
criminal or terrorism investigations.  See 8 U.S.C. § 1101(a)(15)(S).  As relevant to this appeal,
S  visas  are  available  to  an  alien  who  “is  in  possession  of  critical  reliable  information
concerning a criminal organization or enterprise,” “is willing to supply or has supplied such
information” to law enforcement authorities or the courts, and whose presence is essential
to the success of the investigation or prosecution as determined by the Attorney General. 
Id.  A law enforcement agency must apply for an S visa on behalf of a cooperating witness. 
8 C.F.R. § 214.2(t).  The S visa application requires the law enforcement agency seeking the
visa to specify whether the alien will be placed in danger in the United States and/or abroad
due  to  his  or  her  cooperation.    See   F o r m   I ‐ 8 5 4   ( a v a i l a b le  at
www.uscis.gov/sites/default/files/files/form/i‐854.pdf).
    An S visa is a temporary visa that allows an alien to remain in the country for three
years.  8 U.S.C. § 1184(k)(2).  During that period, however, the sponsoring law enforcement
agency  may  request  that  the  Department  of  Homeland  Security  adjust  the  status  of  an
4                                                             No. 12‐3779‐ag




criminal  investigations,  but  the  Assistant  United  States  Attorney
assigned  to  Doe’s  case  elected  not  to  request  such  a  visa  on  Doe’s
behalf  in  exchange  for  his  cooperation.    In  immigration  court,  Doe
admitted  the  factual  allegations  in  the  Notice  to  Appear  and
conceded  removability,  but  sought  protection  from  removal  under
the  United  Nations  Convention  Against  Torture  (“CAT”)  and  the
CATOC.

        At  the  conclusion  of  the  removal  proceedings,  the
Immigration  Judge  denied  Doe’s  request  for  protection  under  the
CAT  and  noted  that  the  request  for  protection  under  the  CATOC
was  outside  the  immigration  court’s  jurisdiction.    Doe  appealed  to
the  BIA,  raising  his  CAT  and  CATOC  claims,  as  well  as  two  new
arguments  based  on  the  “state‐created  danger”  doctrine  and
equitable  estoppel.    The  BIA  rejected  all  four  claims  and  dismissed
the appeal.  The BIA concluded that it lacked jurisdiction to consider
claims  for  relief  under  the  CATOC  because  the  Attorney  General
had  not  delegated  authority  over  such  requests  to  immigration
judges or to the BIA.

        Doe now seeks review of the decision of the BIA affirming the
decision of the Immigration Judge.  Because Doe does not challenge
the  agency’s  denial  of  CAT  relief,  equitable  estoppel,  and  relief
under  the  state‐created  danger  doctrine,  those  arguments  are  not
before  us  and  we  address  only  his  assertion  that  he  is  entitled  to
relief as a criminal informant under the CATOC.  See Yueqing Zhang
v.  Gonzales,  426  F.3d  540,  541  n.1  (2d  Cir.  2005).    On  appeal,  Doe
primarily contends that the CATOC is a self‐executing treaty that he

individual with an S visa to that of lawful permanent resident.  8 U.S.C. § 1255(j).  
5                                                        No. 12‐3779‐ag




can  enforce  through  a  private  right  of  action  in  this  Court,
independent of any delegation of authority to the BIA.  

                              II. DISCUSSION

                A. Jurisdiction and Standard of Review

       Although  in  most  circumstances,  we  lack  jurisdiction  to
adjudicate  petitions  for  review  from  aliens  such  as  Doe  who  have
been  convicted  of  a  controlled  substance  offense,  see  8  U.S.C.
§  1252(a)(2)(C),  because  his  petition  raises  a  legal  issue,  we  have
jurisdiction to hear his claim pursuant to 8 U.S.C. § 1252(a)(2)(D).

       In deciding a petition for review of a BIA order, we ordinarily
review  the  BIA’s  decision  alone.    Where,  as  here,  the  BIA  has
adopted  and  supplemented  the  Immigration  Judge’s  decision,
however, we review that decision as supplemented by the BIA.  See
Santoso v. Holder, 580 F.3d 110, 111 (2d Cir. 2009) (per curiam).

       Where a petitioner raises a question of law, we review agency
determinations  de  novo.    Padmore  v.  Holder,  609  F.3d  62,  67  (2d  Cir.
2010) (per curiam).  Although we accord significant deference to BIA
interpretations of the statute it administers, Bah v. Mukasey, 529 F.3d
99, 110 (2d Cir. 2008), we will not defer to the BIA’s interpretation of
the CATOC because it has not been charged with administration of
its  provisions,  see  Michel  v.  I.N.S.,  206  F.3d  253,  262  (2d  Cir.  2000)
(holding that deference to BIA interpretations is not afforded where
the BIA is not interpreting laws it administers).  We therefore review
the BIA’s decision on Doe’s CATOC claim de novo.  See Swarna v. Al‐
Awadi,  622  F.3d  123,  132  (2d  Cir.  2010)  (explaining  that  we  review
6                                                      No. 12‐3779‐ag




treaty  interpretation  by  a  lower  court  de  novo).    However,  even
though our review of the BIA’s decision is de novo, we do not ignore
the government’s views entirely.  The Supreme Court has explained
that “the meaning attributed to treaty provisions by the Government
agencies  charged with their negotiation and enforcement is entitled
to great weight,” though it is “not conclusive.”  Sumitomo Shoji Am.,
Inc. v. Avagliano, 457 U.S. 176, 184‐85 (1982); see also Pierre v. Gonzales,
502  F.3d  109,  116  (2d  Cir.  2007)  (“In  construing  treaty  language,
respect  is  ordinarily  due  the  reasonable  views  of  the  Executive
Branch.” (internal quotation marks and alterations omitted)).  Thus,
while  the  BIA’s  interpretation  of  the  CATOC  is  not  entitled  to
deference,  the  views  of  the  Executive  Branch  agencies,  such  as  the
Department  of  State,  that  were  and  are  “charged  with  the[]
negotiation  and  enforcement”  of  the  treaty  are  “entitled  to  great
weight.”  Sumitomo, 457 U.S. at 184‐85.

B. The Witness Protection Provisions of the CATOC Are Not Self‐
                                 Executing

      This Court has not determined whether the witness protection
provisions  of  the  CATOC  are  self‐executing  and,  therefore,
enforceable  in  agency  removal  proceedings  or  in  the  courts.    See
Rranci  v.  Attorney  General,  540  F.3d  165,  179  (3d  Cir.  2008)
(remanding  the  issue  to  the  BIA  for  guidance);  see  also  Musau  v.
Carlson,  499  F.  App’x  837,  841‐42  (10th  Cir.  2012).    The  BIA  has
determined that those provisions are not.  See In re G‐K‐, 26 I. & N.
Dec. 88, 95 (BIA 2013).  As noted above, we review this conclusion de
novo, without deference to the BIA’s interpretation 
7                                                       No. 12‐3779‐ag




       As  the  Supreme  Court  explained,  courts  have  “long
recognized  the  distinction  between  treaties  that  automatically  have
effect  as  domestic  law,  and  those  that—while  they  constitute
international  law  commitments—do  not  by  themselves  function  as
binding federal law.”  Medellín v. Texas, 552 U.S. 491, 504 (2008).  “[A]
treaty  is  equivalent  to  an  act  of  the  legislature,  and  hence  self‐
executing, when it operates of itself without the aid of any legislative
provision.”  Id. at 505 (internal  quotation marks omitted).  “[W]hile
treaties  may  comprise  international  commitments[,]  they  are  not
domestic  law  unless  Congress  has  either  enacted  implementing
statutes  or  the  treaty  itself  conveys  an  intention  that  it  be  ‘self‐
executing’  and  is  ratified  on  these  terms.”    Id.  (internal  quotation
marks  and  alterations  omitted);  see  also  United  States  v.  Bahel,  662
F.3d  610,  629  (2d  Cir.  2011)  (“[I]n  order  for  a  treaty  to  be  self‐
executing,  and  thus  not  require  independent  action  from  Congress,
the  treaty’s  terms  must  reflect  such  an  intention  by  both  the
President,  who  negotiated  it,  and  the  Senate,  which  provided  its
advice and consent.”).

       To determine whether a treaty is self‐executing, we begin with
the  text.    Mora  v.  New  York,  524  F.3d  183,  194  (2d  Cir.  2008). 
Aspirational language is the hallmark of a non‐self‐executing treaty
because  it  describes  only  a  “commitment  .  .  .  to  take  future  action
through [the member states’] political branches to comply with [the
treaty].”    Medellín,  552  U.S.  at  508  (internal  quotation  marks  and
emphasis  omitted).    Such  is  the  case  when  the  treaty  provides  that
the parties “undertake[] to comply,” as opposed to “shall” or “must”
comply,  with  its  terms.    Id.    However,  even  mandatory  language
may  not  be  conclusive  evidence  that  a  provision  is  self‐executing  if
8                                                       No. 12‐3779‐ag




the  context  and  treaty  objectives  indicate  otherwise.    See  Mora,  524
F.3d  at  194  (explaining  that  treaty  interpretation  requires
consideration of not only the text of the treaty, but also “the context
in which the written words are used”).  

       The  CATOC’s  stated  purpose  is  to  “promote  cooperation  to
prevent  and  combat  transnational  organized  crime  more
effectively.”    CATOC,  art.  1.    Article  24,  titled  “Protection  of
witnesses,” provides:

       Each State Party shall take appropriate measures within
       its means to provide effective protection from potential
       retaliation  or  intimidation  for  witnesses  in  criminal
       proceedings  who  give  testimony  concerning  offences
       covered by [the] Convention . . . . 

Id.,  art.  24.    Doe  argues  that  Article  24’s  mandate,  that  the  United
States  “shall  take  appropriate  measures”  to  protect  witnesses,
indicates  a  non‐discretionary  obligation.    But  we  believe  that  this
provision,  when  taken  in  context,  reflects  only  a  non‐self‐executing
undertaking.  Under the CATOC, the signatories commit to provide
“effective”  witness  protection,  art.  24,  to  encourage  “cooperation  to
prevent  and  combat  transnational  organized  crime,”  art.  1. 
“Effective”  protection  is  not  specifically  defined.    Rather,  Article  24
explains  later  that  such  protection  “may”  consist  of,  “inter  alia,”
physical  protection,  relocation,  non‐disclosure  of  the  witness’s
identity  and  location,  and  the  use  of  video‐link  testimony.    It  is
therefore  left  to  the  signatory’s  discretion  to  determine  what
measures  are  “appropriate”  and  “within  its  means,”  and  what
9                                                         No. 12‐3779‐ag




protection  is  sufficiently  “effective,”  suggesting  that  the  provision
has no immediate legal effect.  See In re G‐K‐, 26 I. & N. Dec. at 94‐95.

      Other provisions of the CATOC support this view.  Article 34,
titled  “Implementation  of  the  Convention,”  states  that  “[e]ach  State
Party  shall  take  necessary  measures,  including  legislative  and
administrative  measures,  .  .  .  to  ensure  the  implementation  of  its
obligations  under  this  Convention.”    CATOC,  art.  34  (emphasis
added).    Thus,  the  CATOC  specifically  envisions  that  it  will  be
implemented  by  additional  domestic  legislative  actions.    Moreover,
a  signatory  must  “take  necessary  measures”  only  “in  accordance
with  fundamental  principles  of  its  domestic  law.”    Id.    A  State
Party’s commitments under CATOC are, therefore, secondary to the
“fundamental  principles  of  its  domestic  law.”    Id.    Because  a
signatory  must  in  the  first  instance  determine  what  measures
comply  both  with  its  treaty  obligations  and  its  domestic  law,  the
CATOC’s  text  indicates  that  Article  24  is  not  self‐executing.    See
Medellín, 552 U.S. at 508.  

      The  Executive  and  Legislative  Branches  have  reached  the
same  conclusion.    When  submitting  the  treaty  to  the  President,  the
Secretary  of  State  explained  that  the  witness  protection  measures
under Article 24 are undertaken “in [a State Party’s] discretion,” and
recommended  that  the  Senate  include  a  declaration  that  the  only
exceptions  to  the  “general  understanding  that  the  provisions  of  the
[CATOC]  are  non‐self‐executing”  are  the  detailed  provisions  of
Articles 16 and 18.  See S. Treaty Doc. No. 108‐16.  The Secretary of
State  added  that  Article  24  could  be  implemented  by  the  United
States  under  current  statutes  and  regulations.    In  his  letter
10                                                      No. 12‐3779‐ag




transmitting  the  treaty  to  the  Senate  for  ratification,  the  President
explained  that  the  Convention  would  not  require  implementing
legislation.  Id. 

       Doe  argues  that  the  Executive  Branch’s  interpretation  is  not
entitled  to  deference  because  Congress  rejected  it.    However,
independent of Congress’s interpretation, “the meaning attributed to
treaty  provisions  by  the  Government  agencies  charged  with  their
negotiation and enforcement is entitled to great weight.”  Sumitomo,
457  U.S.  at  184‐85  (deferring  to  the  Department  of  State’s
interpretation).  Moreover, contrary to Doe’s assertion, Congress did
not  disagree  with  the  Executive’s  interpretation.    Although  the
Senate did not include a declaration concerning whether the witness
protection  provisions  were  self‐executing  when  ratifying  the
CATOC,  it  noted  in  its  summary  that  Articles  16  and  18  are  self‐
executing,  thereby  implying  that  the  other  articles  are  not.    See  S.
Exec. Rep. No. 109‐4, at 6‐7 (2005); see also Guo v. Dep’t of Justice, 422
F.3d 61, 64 (2d Cir. 2005) (discussing statutory construction principle
that  the  expression  of  one  thing  is  the  exclusion  of  another).    The
Senate was apparently also of the view that implementing legislation
was  not  necessary  because  the  “existing  body  of  federal  and  state
laws  []  suffice,”  but  for  the  few  exceptions  it  adopted  from  the
Executive  Branch’s  submission.    See  S.  Exec.  Rep.  No.  109‐4,  at  4‐5. 
These  statements  demonstrate  to  us  that  both  the  Executive  and
Legislative  Branches  deemed  Article  24  non‐self‐executing,  a
conclusion  to  which  we  are  obligated  to  give  great  weight.    See
Sumitomo, 457 U.S. at 184‐85.  Accordingly, because the CATOC does
not “operate[] of itself without the aid of any legislative provision,”
11                                                      No. 12‐3779‐ag




but  rather  is  implemented  by  domestic  legislation,  it  is  not  “self‐
executing.”  Medellín, 552 U.S. at 505

       As  a  non‐self‐executing  treaty  provision,  Article  24  could  not
be enforced absent implementing legislation.  And Congress has not
passed  new  implementing  legislation  because,  as  it  declared,  that
legislation already existed.  Indeed, in the immigration context, there
are  numerous  protections  for  witnesses:  those  assisting  in  the
investigation  or  prosecution  of  organized  crime,  human  trafficking,
and other criminal activity may be granted nonimmigrant status, see
8 U.S.C. § 1101(a)(15)(S), (T), (U), and the CAT prohibits removal if
torture  in  the  country  of  removal  is  likely,  see  8  C.F.R.  §§  1208.16
(CAT  withholding  of  removal),  1208.17  (CAT  deferral  of  removal). 
Doe exhausted the applicable avenues of relief.  Although he argues
that  the  CATOC  envisaged  greater  protection,  the  relief  he  seeks
cannot  be  enforced  by  the  Board,  the  district  court,  or  this  court
because the treaty is not self‐executing.

                              CONCLUSION

       The  petition  for  review  is  DENIED.    As  we  have  completed
our review, any stay of removal that the Court previously granted in
this  petition  is  VACATED,  and  any  pending  motion  for  a  stay  of
removal in this petition is DISMISSED as moot.